Appeal from an order of the Supreme Court, Erie County (Peter J. Notaro, J.), entered December 2, 2004. The order, among other things, directed that, pursuant to CPLR 205 (a), plaintiffs claims may be reasserted or recommenced in a new action by plaintiff or by the bankruptcy trustee for plaintiff within six months from the date of entry of the order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs.
Same memorandum as in Quinn v Guerra (26 AD3d 872 [2006]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.